Citation Nr: 1534002	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-03 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUES

1.  Entitlement to a compensable rating for hypertension. 

2.  Entitlement to a compensable rating for disability of the left great toe. 

3.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD).  

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

5.  Whether there was clear and unmistakable error (CUE) in a November 18, 2008, rating decision, which failed to assign a separate disability rating for a back muscle injury, status post gunshot wound.  


REPRESENTATION

Appellant represented by:	Charles Romo, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to November 2007.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  

In June 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of whether a CUE occurred relative to the rating for the Veteran's service-connected gunshot wound scars was raised in the course of the Veteran's June 2015 hearing; however, the Board is unsure of the specific nature of the error asserted by the Veteran's representative.  Irrespective, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to a compensable rating for GERD, whether CUE occurred in failing to assign a separate disability rating for a back muscle injury, and entitlement to a TDIU rating are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

During his June 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he desired to withdraw his appeal for entitlement to compensable ratings for hypertension and disability of the left great toe.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to a compensable ratings for hypertension and disability of the left great toe by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

During his June 2015 Board hearing, the Veteran requested the issues of entitlement to compensable ratings for hypertension and left great toe disability be withdrawn.  Accordingly, the Board does not have jurisdiction to review these aspects of the Veteran's appeal, and the issues must be dismissed. 


ORDER

The appeal for entitlement to a compensable rating for hypertension is dismissed.

The appeal for entitlement to a compensable rating for left big toe disability is dismissed.


REMAND

At the outset, the Board notes that by way of a March 2015 rating decision, the RO determined a CUE had not occurred in the failure to grant service connection for a muscle injury of the back, status post through and through gunshot wound.  During his June 2015 hearing, the Veteran's representative expressed disagreement with this decision.  The Board has construed this to constitute a notice of disagreement (NOD) with the March 2015 decision.  However, the RO has not provided the Veteran with a statement of the case (SOC) in response to the NOD.  Because the NOD placed the issue in appellate status, the issue must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Additionally, aside from the Veteran's right wrist disability, he was most recently afforded VA examinations to determine the current degree of severity of his service-connected disabilities in December 2010 and March 2011.  During his June 2015 Board hearing, the Veteran indicated his conditions had worsened.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400   (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  

The Board also notes the Veteran has asserted he underwent 3 separate small bowel resection surgeries in service, which is substantiated by his service treatment records.  His representative has indicated his service-connected GERD is a consequential manifestation of these surgeries; however, the representative has indicated additional lower gastrointestinal disability has not been assessed.  On remand, the Veteran should be afforded an appropriate VA examination to determine the nature and extent of all current manifestations, including but not limited to GERD, of the Veteran's in-service bowel resection surgeries.  

The Board also observes that during his June 2015 hearing, the Veteran stated he had applied for benefits with the Social Security Administration (SSA).  It does not appear the RO has developed to obtain the records in the custody of the SSA.

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO for the following actions: 

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to specifically include all records from the Social Security Administration, as well as any ongoing treatment records.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  An SOC on the issue of whether a clear and unmistakable error occurred in a November 18, 2008, rating decision, which failed to assign a separate disability rating for a back muscle injury, status post gunshot wound, should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to this issue.

3.  The RO or AMC should also contact the Veteran's representative to determine the specific CUE he wished to raise relative to the Veteran's service connected scars.  Then, the RO should adjudicate this issue, as the outcome could affect the Veteran's intertwined issue of entitlement to TDIU on appeal.  If necessary, the RO should inform the Veteran of his appellate rights with respect to the decision.

4.  Then, the Veteran should be afforded VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected gastrointestinal disability.  The electronic records should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO must ensure that the examiner provides all information required for rating purposes.  The examiner must specifically assess for all gastrointestinal symptoms and impairment, including but not limited to those associated with GERD, which have resulted from the Veteran's in-service bowel resection surgeries.

5.  The Veteran also should be afforded VA examination by an examiner with sufficient expertise to determine the impact of all of his service-connected disabilities on his employability.  The electronic records should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should also state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities are sufficient by themselves to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.  

A complete rationale for the opinion must also be provided.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements, and assume such statements are credible for purposes of the opinion.  

6.  The RO should also undertake any other development it determines to be warranted.

7.  Finally, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


